Exhibit 10.1

November 2, 2006

Joseph L. LaMonica

622 Eagle Rock Avenue

West Orange, NJ 07052-2989

Dear Mr. LaMonica:

In connection with the anticipated merger (the “Merger”) of PennFed Financial
Services, Inc. (the “Company”) with and into New York Community Bancorp, Inc.
(“NYB”) as contemplated by the Agreement and Plan of Merger, dated as of
November 2, 2006, by and between NYB and the Company (the “Merger Agreement”),
which is entered into as of today, the Company, NYB and you hereby enter into
this agreement (this “Agreement”). Capitalized terms used but not otherwise
defined in this Agreement shall have the meaning set forth in the Merger
Agreement.

1. Effective Time Payment. At or immediately following the Effective Time, the
Company or NYB shall pay you $4,985,000. If your employment with the Company is
terminated prior to the Effective Time due to disability or death, you or your
estate, as applicable, shall be entitled to the foregoing payment at or
immediately following the Effective Time. At your written election prior to the
Effective Time, the foregoing payment shall be reduced by the present value at
the Effective Time of the expected health and dental premiums to be paid by NYB,
to maintain continuing health and dental insurance coverage for you and your
dependents for the three year period following your employment termination (the
“Extended Coverage”) and you and your dependents will be entitled to receive the
Extended Coverage and to receive COBRA benefits thereafter. For the avoidance of
doubt, and notwithstanding anything herein to the contrary, you agree that this
payment shall not be taken into account in computing any benefits under any
plan, program or arrangement of the Company or its Affiliates in which you
participate or to which you are a party. Not later than 10 business days prior
to the scheduled payment date, NYB shall be provided with sufficient information
by the Company to enable its Tax Advisor (as defined below) to determine whether
such payment is in compliance with Paragraph 4 of this Agreement..

2. Exercise of Nonqualified Stock Options. You agree that, on or before
December 28, 2006, you will exercise Company nonqualified stock options you hold
as of the date of this Agreement to acquire 50,000 shares of the Company common
stock.

3. Termination of Prior Agreement; Agreement to Remain Employed Through
Effective Time. You hereby agree that, in consideration of the Company and NYB
entering into this Agreement, effective as of the date hereof, the amended and
restated Employment Agreement by and between the Company and you, dated as of
November 28, 2004, shall be null and void and no person or entity shall be
obligated to pay you or any person any amounts or provide any benefits in
respect to such Employment Agreement. Further, in consideration of the benefits
conferred upon you pursuant to this Agreement, you hereby agree not to
voluntarily terminate your employment with the Company or any of its Affiliates
prior to the Effective Time, and, prior to the Effective Time, the Company
agrees not to terminate your employment with the Company or its Affiliates,
except for cause as defined in your Employment Agreement.



--------------------------------------------------------------------------------

4. Withholding and Reduction. The Company will withhold and deposit all federal,
state and local income and employment taxes that are owed by you with respect to
all amounts paid or benefits provided to or for you by the Company, NYB or any
Affiliate pursuant to this Agreement.

It is the intention of the parties that no payment be made or benefit be
provided to you under this Agreement or otherwise by the Company that would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Code and any regulations thereunder, thereby resulting in a loss of an
income tax deduction by the Company or NYB or the imposition of an excise tax on
you under Section 4999 of the Code. If, at any time, it is determined as
provided below that some or all of the payments or benefits scheduled to be made
or provided under this Agreement, when combined with any other payments or
benefits provided to you by the Company and/or any of its subsidiaries, would
constitute nondeductible excess parachute payments under Section 280G of the
Code, then the payments or benefits scheduled under this Agreement will be
reduced to one dollar less than the maximum amount which may be paid or provided
without causing any such payments or benefits scheduled hereunder to be
nondeductible. The determination made as to the reduction of benefits or
payments required hereunder by the Tax Advisor shall be binding on the parties,
unless within 15 days after such determination, a reputable tax advisor retained
by you disputes such determination in writing. If the two (2) tax advisors
cannot resolve the dispute within five (5) business days, they shall jointly
appoint a third tax advisor to make the final determination. If a dispute
arises, the joint determination of the two (2) tax advisors or the determination
of the third tax advisor, as applicable, shall be binding on the parties. You
shall have the right to designate within a reasonable period which payments or
benefits scheduled under this Agreement will be reduced; provided, however, that
if you do not provide such direction, the Company or NYB will implement any
necessary reductions in its discretion. For purposes of this paragraph, “Tax
Advisor” shall mean a law firm, benefits consulting firm or independent
accounting firm (which firm may be NYB’s independent auditors) appointed by NYB
to make the determination required by this paragraph.

5. Successors. This Agreement is personal to you and without the prior written
consent of the Company shall not be assignable by you otherwise than by will or
the laws of descent and distribution. This Agreement shall inure to the benefit
of and be enforceable by your legal representatives. This Agreement shall inure
to the benefit of and be binding upon the Company, NYB, and their successors and
assigns.

6. Waiver. Failure of the Company or NYB to demand strict compliance with any of
the terms, covenants or conditions of this Agreement shall not be deemed a
waiver of such term, covenant or condition, nor shall any waiver or
relinquishment of any such term, covenant or condition on any occasion or
multiple occasions be deemed a waiver or relinquishment of such term, covenant
or condition.

7. Governing Law and Jurisdiction. The Agreement is governed by and construed
under the laws of the State of New York, without regard to conflict of laws
rules. You, the Company and NYB (i) hereby consent to submit to the exclusive
personal jurisdiction of any Federal court located in the State of New York or
any court of the State of New York in the event any dispute arises out of this
Agreement or any of the transactions contemplated by this Agreement, and
(ii) hereby waive any right to challenge jurisdiction or venue in such courts
with regard to any suit, action, or proceeding under or in connection with the
Agreement. Each party to this Agreement also hereby waives any right to trial by
jury in connection with any suit, action, or proceeding under or in connection
with this Agreement.

8. Entire and Final Agreement. Except for the Noncompetition Agreement and the
Retention Agreement entered into between you and New York Community Bank dated
as of the date hereof (but effective immediately following the Effective Time),
this Agreement shall supersede any and all prior oral or written
representations, understandings and agreements of the parties with respect to
the

 

2



--------------------------------------------------------------------------------

matters addressed herein and it contains the entire agreement of the parties
with respect to those matters. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not set forth expressly in this Agreement.
Once signed by the parties hereto, no provision of this Agreement may be
modified or amended unless agreed to in a writing, signed by you and a duly
authorized officer of the Company and NYB.

9. Assignment. Neither this Agreement nor any of the rights, obligations or
interests arising hereunder may be assigned by you. Neither this Agreement nor
any of the rights, obligations or interests arising hereunder may be assigned by
the Company without your prior written consent, to a person or entity other than
an affiliate or parent entity of the Company or its successors or assigns;
provided, however, that, in the event of the merger, consolidation, transfer, or
sale of all or substantially all of the assets of the Company with or to any
other individual or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder.

10. Section Headings. The section headings contained in this Agreement are
inserted for purposes of convenience only and shall not affect the meaning or
interpretation of this Agreement.

11. Notices. All notices required by this Agreement shall be sent in writing and
delivered by one party to the other by overnight express mail to the following
persons and addresses:

If to the Company:

PennFed Financial Services, Inc.

622 Eagle Rock Avenue

West Orange, NJ 07052-2989

Attn: Patrick D. McTernan, Secretary

If to you:

Joseph L. LaMonica

At the most recent address on file at the Company.

12. Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, and each of which shall be considered an original for
all purposes.

 

3



--------------------------------------------------------------------------------

If the foregoing is satisfactory, please so indicate by signing and returning to
the Company the enclosed copy of this letter whereupon this will constitute our
agreement on the subject.

 

PENNFED FINANCIAL SERVICES, INC. By:  

/s/ Patrick D. McTernan

Name:  

Patrick D. McTernan, Senior Executive Vice President

Date:  

November 2, 2006

NEW YORK COMMUNITY BANCORP, INC. By:  

/s/ Joseph R. Ficalora

Name:  

Joseph R. Ficalora, President and CEO

Date:  

November 2, 2006

 

ACCEPTED AND AGREED TO:

/s/ Joseph L. LaMonica

Employee   Date:  

November 2, 2006

 

4